PER CURIAM: *
After studying the briefs and record, we are convinced that the result in this case is controlled by our precedent in the Matter of Simpson, 36 F.3d 450 (5th Cir.1994). We recognize that there are slight differences between the two cases, but find no meaningful basis to distinguish Simpson. Accordingly, the judgment of the district court is
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.